Citation Nr: 1512073	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disability manifested by pain and numbness, to include as secondary to a service-connected cervical spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 2004 to December 2008, including service in Iraq from June 2006 to September 2007.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Fargo, North Dakota.  

The Board previously remanded this case for further development in December 2012, and again in August 2014 for compliance with the December 2012 remand directives.


FINDING OF FACT

Read in a light most favorable to the Veteran, the evidence shows that the Veteran's bilateral upper extremity disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral upper extremity disability manifested by pain and numbness have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a bilateral upper extremity disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

Service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).

In July 2009, the Veteran filed a service connection claim for numbness in both hands.  A September 2009 VA general medical examination report included cervical spine X-ray findings showing degenerative disc disease changes at C5-C6 and at C6-C7.  The Veteran reported neck pain, as well as tingling and numbness in the fingers of both hands.  The examiner addressed several different conditions in the September 2009 general medical examination, but she grouped the bilateral hand numbness under her discussion of the Veteran's cervical spine disability.  The examiner concluded that no hand condition was present on examination and that the Veteran was negative for ulnar neuropathy and carpal tunnel syndrome.       

According to a January 2011 Decision Review Officer (DRO) Informal Conference Report, the Veteran reported that his hands hurt all the time, and he described a sensation of shrinking or tightening in his hands. 

An April 2011 VA neurology consultation note reflected that the Veteran began noticing bilateral upper extremity numbness and pain while in service, and that these symptoms had worsened over time.  The Veteran reported intermittent numbness throughout both hands, which often occurred with activity such as driving.  The Veteran also reported aching neck pain.  The physician noted that after a nerve conduction study was completed in February 2011 with normal results, the Veteran was nevertheless prescribed Gabapentin, but discontinued use due to ineffectiveness.  On neurologic examination, the physician found that pin prick sensation was diminished in a stocking-glove pattern to the mid-forearm, and that vibratory sensation was intact.  The physician assessed "bilateral upper extremity numbness, undetermined etiology," and a Vitamin B-12 deficiency was ruled out.  The physician opined that the bilateral upper extremity numbness might be secondary to cervical spine stenosis, and an MRI of the cervical spine was ordered.

According to a May 2011 VA treatment note, cervical spine MRI findings showed small midline focal disc protrusions at C3-C4 through C5-C6, but no evidence of compression fracture, spinal stenosis, significant facet joint arthropathy, or structural bone pathology.  

In February 2013, the Veteran was afforded another VA examination.  He reported that the numbness and tingling sensation began in his wrists bilaterally and radiated into his hands and fingers two weeks into his deployment in Iraq.  He attributed the symptoms to carrying heavy weapons.  After service, the same symptoms continued.  While an EMG conducted at the Fargo VA Medical Center was normal, the Veteran was placed on Gabapentine to treat the symptoms, but ceased the medication due to adverse side effects.  The Veteran stated that he experienced continuous numbness and tingling into his fingers and wrists, and had difficulty with fine motor movements like threading nuts on bolts.  He reported wearing wrist splints at night, but was unable to wear them during the day because they interfered with his work.  On examination, no abnormality was evident, and the examiner was unable to provide a diagnosis of a hand or finger condition.     

According to an October 2014 VA addendum opinion, the examiner opined that the Veteran's service-connected cervical strain with degenerative disc disease did not cause or aggravate any upper extremity disability.  The examiner's discussion reflected that the bilateral upper extremity condition did not have a definitive diagnosis.  She based her negative secondary nexus opinion on the history of diagnostic testing that had failed to reveal a cause for the bilateral numbness and tingling, as well as on several references in the medical treatment records to the unknown etiology of this condition.   

After several rounds of diagnostic testing, including X-rays, MRIs, and neurologic testing, VA medical staff have been unable to provide a definitive diagnosis for the Veteran's bilateral upper extremity condition, and they have been unable to determine its etiology.  In April 2011, a VA physician opined that this condition might be secondary to the Veteran's service-connected cervical spine disability.  A negative addendum opinion from October 2014 was based on the unknown etiology of the condition, and reflected the lack of a concrete diagnosis. 

The Veteran served in the Southwest Asia theater of operations during the Gulf War-specifically, in Iraq from June 2006 to September 2007.  He filed his service connection claim within a year of his discharge, and his post-service treatment records reflect his competent and credible reports that the symptoms of numbness, tingling, and pain in his hands began early into his deployment in Iraq, and had continued to the present.  While EMG testing at the Fargo VA Medical Center had been normal, the Veteran was nevertheless placed on medication to treat his symptoms.  

Under 38 C.F.R. § 3.317, service connection is warranted where a Veteran exhibits objective indications of a disability due to an undiagnosed illness that cannot be attributed to any known clinical diagnosis, provided that the disability manifests either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  The Veteran's VA treatment records contain objective indications of a disability.  See, e.g., April 2011 VA neurologic test results indicating that pin prick sensation was diminished in a stocking-glove pattern to the mid-forearm.  Repeated testing and assessment has failed to attribute these symptoms and manifestations to a known diagnosis.  The competent and credible reports from the Veteran demonstrate that the symptoms had their onset in service, and, in any event, post-service treatment records reflect that the disability has manifested to at least a compensable degree under Diagnostic Code 8516 of VA's Schedule for Rating Disabilities, given the symptoms reported and the findings documented in the Veteran's VA treatment records, which also reflect that he was initially prescribed medication to treat this condition.

As a result, service connection is warranted for a bilateral upper extremity disability manifested by pain and numbness under the provisions of 38 C.F.R. § 3.317.    


ORDER

Service connection for a bilateral upper extremity disability manifested by pain and numbness is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


